DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 2/12/2021. Claims 1, 5-8 and 14-20 have been amended. Claim 21 has been canceled. Claims 1-20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending rejection to claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

 	Regarding the previously pending 35 USC 101 rejection, the claims as a whole, recite additional elements that integrate the judicial exception into a practical application, under Prong Two of Step 2A of the Alice analysis.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

 	Claims 1, 8 and 15 are rendered vague and indefinite. The claims recite the limitations “perishable good parameters” and "sanitation test results" multiple times throughout the claims. It is unclear whether the test results and parameters are the same or different test results and parameters. Dependent claims 2-7, 9-14 and 16-20 are rejected based upon the same rationale. Clarification is required.

 	Claim 8 recites the limitation " the perishable good requirements ".  There is insufficient antecedent basis for this limitation in the claim.

 	Independent claims 8 and 15 are rendered vague and indefinite. The claims recite:
 	“analyzing, using a sanitation management system, the perishable good requirements, the sanitation schedule parameters, the sanitation requirements, sanitation test results, and the perishable good parameters, the sanitation management system coupled to the storage device, the sanitation management system including: 
a sanitation assessment module configured to determine sanitation risk levels in response to the perishable good parameters, the perishable good requirements, the sanitation schedule parameters, sanitation test results, and the sanitation requirements; 
a sanitation schedule module configured to determine sanitation schedule adjustments in response to the sanitation risk level, the sanitation schedule parameters, and the sanitation requirements; and 
a meshing module configured to determine output parameters in response to the sanitation risk levels and the sanitation schedule adjustments.”

The last three (3) “determining” steps are not positively recited in the claims. The claims merely recite that the “the sanitation management system” includes the modules to perform the steps. Clarification is required.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Barich et al (US 6955100 B1) disclose each tank and associated undercarriage and structure is inspected and requalified according to an exhaustive predetermined list of sites, tests, parameters and apparatus.
-Nyssa Ackerley et al (Food Transportation Safety: Characterizing Risks and Controls by Use of Expert Opinion) disclose an assessment of food safety hazards and preventive controls associated with the transportation and holding of food commodities.
-W.E. Perkins (Refrigeration Requirements for Perishable Protective Vehicles) discloses all of the major factors and to evaluate their contribution to the refrigeration needs of a protective system.

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        May 3, 2021